DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 8-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2008/0295854 to Li et al. as evidenced by the original specification (US 2017/0135394 is cited for paragraph numbers).
Regarding claims 8 and 12:  Li teaches a process of preparing an aqueous starch solution (Li ¶ [0171]).  The limitation suitable for printing is met by Li because Li indicates that the solution is suitable for printing (Li Abstract).  The process comprises the steps of mixing at least water and a starch to form an aqueous starch solution (Li ¶ [0171]); cooking the aqueous starch solution at a temperature of at least about 180oF (Li ¶ [0171]; 90-95oC is about 194oF-203oF).  The starch/water solution is held at the claimed temperature for about 20-30 minutes which is admitted in the instant specification to be a sufficient time to release at least one of amylopectin and amylose (see e.g. ¶ [0068] in US 2017/0135394 which is the PGPUB of the Li ¶ [0028]).  The ratio of 1.5 g starch to 0.36-0.90 g propylene glycol in Li ¶ [0028] is considered by applicant to be sufficient to impart anti-wrinkling capacity and anti-microbial capacity (US 2017/0135394 ¶ [0063]) to make claimed printable solution.  The solution is cooled to a temperature range of 40C-90C (Li ¶ [0264]; 104-194F) which meets the claimed range of 120-150F with sufficient specificity.  Propylene glycol is admitted by applicant to be exemplary of a stabilizer (¶ [0064] of US ‘394). Maintaining the temperature at 40-90oC (104-194oF) for printing purposes is taught (Li ¶ [0263]-[0264]) and it is at once envisaged to maintain the temperature of the solution no lower than about 120oF until utilized in printing since Li states the claimed temperature is suitable for printing.
Regarding claim 9:  Li teaches oxidized starch (¶ [0009]).
Regarding claim 10:  Li teaches that the composition is suitable for printing at 104-194F (40-90C; ¶ [0264]).  Maintaining the composition at this temperature so that it can be printed is at once envisaged.
Regarding claim 11:  Li teaches a process of preparing an aqueous starch solution (Li ¶ [0171]).  The limitation suitable for printing is met by Li because Li indicates that the solution is suitable for printing (Li Abstract).  The process comprises the steps of mixing at least water and a starch to form an aqueous starch solution (Li ¶ [0171]); cooking the aqueous starch solution at a temperature of at least about 180oF (Li ¶ [0171]; 90-95oC is about 194oF-203oF).  The starch/water solution is held at the claimed temperature for about 20-30 minutes which is admitted in the instant specification to be a sufficient time to release at least one of Li ¶ [0028]).  The ratio of 1.5 g starch to 0.36-0.90 g propylene glycol in Li ¶ [0028] is considered by applicant to be sufficient to impart anti-wrinkling capacity and anti-microbial capacity (US 2017/0135394 ¶ [0063]) to make claimed printable solution.  The solution is cooled to a temperature range of 40C-90C (Li ¶ [0264]; 104-194F) which meets the claimed range of 120-150F with sufficient specificity.  Propylene glycol is admitted by applicant to be exemplary of a stabilizer (¶ [0064] of US ‘394). Maintaining the temperature at 40-90oC (104-194oF) for printing purposes is taught (Li ¶ [0263]-[0264]) and it is at once envisaged to maintain the temperature of the solution no lower than about 120oF until utilized in printing since Li states the claimed temperature is suitable for printing.  Li teaches further including adding calcium carbonate to said printable solution before said printing (Li Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0295854 to Li et al. as evidenced by the original specification (US 2017/0135394 is cited for paragraph numbers).
Regarding claim 13: Li recognizes propylene glycol as a result-effective variable (MPEP § 2144.05).  Li describes the effect of propylene glycol as being an anti-wrinkling agent (Li ¶ [0108]).  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to adjust the content of propylene glycol within the claimed range through routine experimentation with the motivation of balancing cost at the tradeoff of antiwrinking effect.

Response to Arguments
	The following responses are directed to the document entitled “Remarks” (pages 6-8) received December 17th, 2020.
A) Applicant's arguments concerning the rejections of claims 8-12 under 35 U.S.C. § 102(b) have been fully considered but they are not persuasive.
	1) On page 7 it is argued that Li allegedly does not teach or suggest the invention as claimed for the reason that an example in Li does not show the step of cooling from 120-150F prior to printing.
	In response, patents are relevant as prior art for all that they contain (MPEP § 2123).   A patent is not strictly limited by a single embodiment as argued by applicant.  The broad disclosure of Li (¶ [264]) teaches a step of cooling to 40-90C (104-194F) which teaches the claimed range with sufficient specificity for anticipation.  Printing with this temperature is at once envisaged because this temperature is taught by Li to provide adequate viscosity when the composition comes into contact with paper.  The 35 U.S.C. § 102(a)(1) anticipation rejection of claims 8, 11 and 12 over Li has been maintained.
B) In the absence of further argument directed to the rejection of claim 13 under 35 U.S.C. § 103, the rejection of record has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767